Dear Mr. Kees:
You have requested the opinion of this office on the following issues on behalf of the Vernon Parish Fire District:
 1.  Is the Vernon Parish Fire District (the "District") subject to the Public Bid Law, R.S. 38:2211 and following?
 2.  If the Public Bid Law is applicable to the District, does the law apply to each station in the district independent of other stations in the district, or to the District as a whole by combining separate purchases of each station to determine whether the bidding threshold is met?
 3.  May a volunteer fireman for the District continue to serve as a volunteer fireman even though he is employed by a fire equipment supplier for the station at which he serves as a volunteer?
The District, as a political subdivision of the state is subject to the Public Bid Law, R.S. 38:2211 and following, in contracting for materials, supplies, equipment and public works to be paid for with public funds. Since the District is created as one public entity which operates twenty-three fire stations, rather than twenty-three separate public entities, the District is required to aggregate its purchases from all stations to determine when public bid thresholds will be met.
The third issue which you raise should be addressed to the Commission on Ethics since the circumstances which you cite indicate an issue within the purview of that body.
I trust that this answers your inquiry.  Please advise if we may be of further assistance to you in this matter.
Yours very truly,
RICHARD P. IEYOUB
                              By: ______________________________________  GLENN R.  DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released:
Glenn R. Ducote Assistant Attorney General